Exhibit (Text of graph posted to Ashland Inc.'s website concerning Ashland Aqualon Functional Ingredients average sales per shipping day) Average Salesper Shipping Day ($ in millions)* 2005 2006 2007 2008 2009 January 3.240 2.951 2.851 3.208 2.864 February 3.268 3.445 4.005 4.093 3.616 March 2.755 3.172 3.465 4.945 4.112 April 3.586 4.025 4.050 4.048 3.125 May 3.438 3.222 3.690 4.610 3.740 June 3.352 3.967 4.686 5.558 4.197 July 3.362 4.042 3.739 3.531 3.056 August 2.751 3.129 3.748 4.715 3.768 September 3.497 4.286 4.868 5.343 4.299 October 3.286 3.101 3.164 3.125 November 3.299 3.510 4.466 4.404 December 3.079 3.966 4.560 3.817 *NOTE: Information from October 2008 and prior represent the pre-acquisition operations of Hercules' Aqualon Group acquired on November 13, 2008.
